Citation Nr: 1114991	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an increased evaluation for service-connected recurrent low back strain, evaluated as 10 percent disabling for the period prior to January 24, 2011.

2.  Entitlement to an increased evaluation for service-connected recurrent low back strain, evaluated as 20 percent disabling for the period on and after January 24, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to August 1989.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  This case was remanded by the Board in November 2008 and December 2010 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that, for the period prior to January 24, 2011, the Veteran's back disability was manifested by pain and limitation of motion to, at most, 80 degrees of flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 20 degrees of left lateral rotation, and 20 degrees of right lateral rotation.

2.  The medical evidence of record shows that, for the period on and after January 24, 2011, the Veteran's back disability is manifested by pain and limitation of motion to, at most, 60 degrees of flexion, 20 degrees of extension, 25 degrees of left lateral flexion, 25 degrees of right lateral flexion, 25 degrees of left lateral rotation, and 25 degrees of right lateral rotation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected recurrent low back strain, for the period prior to January 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for an evaluation in excess of 20 percent for service-connected recurrent low back strain, for the period on and after January 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in June 2004 satisfied the duty to notify provisions.  Additional letters were also provided to the Veteran in March 2006, December 2008, and May 2010, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for recurrent low back strain was granted by a May 1990 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective August 18, 1989.  Subsequently, a February 2011 rating decision assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295-5237, effective January 24, 2011.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case indicates that lumbosacral strain, under the now-obsolete Diagnostic Code 5295, was the service-connected disorder, and lumbosacral or cervical strain, under Diagnostic Code 5237, was a residual condition.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

In a June 2004 private medical report, the Veteran complained of low back pain and stated that his back "popped out" three weeks before while swinging a sledge hammer.  He reported paraspinal muscle spasms and tightness on the left gluteal area.  The examiner stated that "he more bruised his buttocks [with] his wallet but he really did not want to hear that.  He didn't really want to move his wallet anyway; however, he was informed of this."

An August 2004 private medical report stated that on radiographic examination of the Veteran's lumbar spine, the impression was mild degenerative changes L5-S1 without any acute abnormalities noted.  An August 2004 private medical report dated the same day stated that x-ray examination showed some sclerosis at the very bottom of the lumbar spine, while the remainder of the spine "really looks pretty good."  The impression was lumbar spine disease.

In an October 2005 private medical report, the Veteran complained of low back pain which increased when he used stairs.  On physical examination, the Veteran had a limited range of motion.  The impression was back pain.

In a February 2006 private medical report, the Veteran complained of chronic low back pain.

In a March 2006 private medical report, the Veteran complained of chronic low back pain.  On physical examination, there was some spasm at L5 on the right, but the Veteran's lumbar spine had a full range of motion.  The assessment was chronic low back pain.

In an April 2006 private medical report, the Veteran complained of a flare-up in back pain two years before.  He reported constant aching in the low back.  On physical examination, the Veteran was able to rise independently from a seated position and had a normal gait.  The Veteran had forward flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, and right lateral flexion to 30 degrees.  He reported the most pain on right flexion.  The Veteran's back was symmetric with tenderness to palpation over the bilateral L4-L5-S1 paravertebral muscles.  The impression was lumbar degenerative disc disease with radiculopathy.

An April 2006 private magnetic resonance imaging report gave impressions of central right L5-S1 disc protrusion stenosis at the right lateral recess and broad L4-L5 disc bulge with central right protrusion causing severe stenosis of the right, and to a lesser degree the left, lateral recess.

In a second April 2006 private medical report, the Veteran complained of constant aching in the lumbar area.  On physical examination, the Veteran's gait was normal.  The Veteran had full forward flexion, but extension limited to 20 degrees with complaints of increased pain.  There was tenderness to palpation in the upper lumbar paraspinals.  The impression was L4-5 degenerative disc disease with disc protrusion and radiculopathy, likely in L4 distribution.

In a June 2006 VA spine examination report, the Veteran complained of soreness, pain, and tenderness with repetitive use of the back.  The Veteran reported being able to do his normal job and daily activities.  On physical examination, there was some tenderness and soreness on palpation, but no increased kyphosis or scoliosis.  The Veteran had forward flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  There was pain at the extremes of motion.  There was no increased aching, pain, soreness, tenderness, or fatigability on repetitive use.  Any range of motion changes on repetitive use were stated to be speculative.  The Veteran did not have flare-ups and his pain on motion was described as "very minimal."  He had no muscles spasms and only "slight" tenderness.  The Veteran had not experienced any incapacitating episodes over the previous year.  The diagnosis was lumbosacral strain with lumbar degenerative disc disease.

In a January 2011 VA spine examination report, the Veteran complained of aching, pain, soreness, and tenderness across the back.  He reported stiffness and soreness on waking in the morning, with a little loosening as the day progressed.  The Veteran reported that the symptoms increased with prolonged standing, walking, heavy bending, and lifting.  The Veteran did not use assistive devices, as he did not believe they helped.  The Veteran was able to do his job as a diesel mechanic, but tried to do lighter work.  On physical examination, the Veteran had forward flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 25 degrees.  Repetitive use and flare-ups caused additional pain.  There was tenderness, spasms, and pain throughout the range of motion of the lumbar spine.  The Veteran did not experience incapacitation.

The Veteran's service-connected back disability is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 provides that lumbosacral strain is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

General Rating Formula Evaluation Prior to January 24, 2011

The medical evidence of record shows that, for the period prior to January 24, 2011, the Veteran's back disability was manifested by pain and limitation of motion to, at most, 80 degrees of flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 20 degrees of left lateral rotation, and 20 degrees of right lateral rotation.  There is no medical evidence of record that, prior to January 24, 2011, the Veteran's thoracolumbar spine was limited to 60 degrees or less of forward flexion, had a combined range of motion not greater than 120 degrees, or had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Veteran has reported low back pain on use, a contention which is substantiated by the evidence of record.  However, the medical evidence of record does not show that, prior to January 24, 2011, this resulted in additional limitation in range of motion due to pain sufficient to reduce forward flexion to 60 degrees or less, or the combined range of motion to 120 degrees or less.  Pain was taken into account by two April 2006 private medical reports, as well as the June 2006 VA spine examination report.  The April 2006 private medical reports both commented on the Veteran's pain, but gave range of motion assessments well above the criteria for a 20 percent evaluation.  The June 2006 VA spine examination report stated that the Veteran's pain was located at "the extremes of motion," that the Veteran's pain on motion was "very minimal," and that any changes in repetitive use would be speculative.  Such statements are not consistent with pain on motion sufficient to reduce the Veteran's forward flexion by an additional 25 percent, or his combined range of motion by an additional 33 percent.  Accordingly, the preponderance of the evidence of record does not show that, for the period prior to January 24, 2011, the Veteran experienced pain which caused additional functional loss beyond that contemplated by a 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, a rating in excess of 10 percent, for the period prior to January 24, 2011, is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's service-connected back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237.

General Rating Formula Evaluation On and After January 24, 2011

The medical evidence of record shows that, for the period on and after January 24, 2011, the Veteran's back disability is manifested by pain and limitation of motion to, at most, 60 degrees of flexion, 20 degrees of extension, 25 degrees of left lateral flexion, 25 degrees of right lateral flexion, 25 degrees of left lateral rotation, and 25 degrees of right lateral rotation.  There is no medical evidence of record that, on and after January 24, 2011, the Veteran's thoracolumbar spine has been limited to 30 degrees or less of forward flexion or that it has been ankylosed, either favorably or unfavorably.

The Veteran has reported low back pain on use, a contention which is substantiated by the evidence of record.  However, the medical evidence of record does not show that, on and after January 24, 2011, this resulted in additional limitation in range of motion due to pain sufficient to reduce forward flexion to 30 degrees or less.  Pain was taken into account by the January 2011 VA spine examination report.  That report stated that repetitive use caused additional pain, but no other changes, which would include further limitation of motion.  The Board notes that the January 2011 report stated that the Veteran had pain throughout the range of motion.  The Board has considered whether an evaluation on the basis of the Veteran's pain-free range of motion would be appropriate.  However, in this case, a rating based exclusively on pain-free limitation of motion would result in an evaluation contemplating a total inability to move the lumbar spine.  Such an evaluation would clearly not be analogous to the Veteran's symptoms, as the Veteran remains able to perform his job as a diesel mechanic.  Accordingly, providing an evaluation purely on the basis of the Veteran's pain-free range of motion would not accurately reflect his level of functional loss.  See 38 C.F.R. § 4.40.  While the medical evidence of record shows that the Veteran has pain throughout his range of motion, this pain has not been shown to cause additional functional loss sufficient to effectively limit the Veteran's forward flexion to 30 degrees or less, a reduction of 50 percent beyond the range of motion measured in January 2011.  Accordingly, the preponderance of the evidence of record does not show that, for the period since January 24, 2011, the Veteran experiences pain which causes additional functional loss beyond that contemplated by the assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Accordingly, a rating in excess of 20 percent, for the period on and after January 24, 2011, is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's service-connected back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237.

Other Considerations

With regard to the neurologic manifestations of the Veteran's back disability, the medical evidence clearly demonstrates that the Veteran experiences bilateral leg radiculopathy secondary to his service-connected back disability.  However, service connection for these disorders was granted secondary to the Veteran's service-connected back disability by a February 2011 rating decision and neither the effective dates nor the evaluations assigned are currently on appeal before the Board.  As such, the Board does not have jurisdiction to award an increased evaluation based on the existence of any leg neurological symptoms.  38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2010).  Furthermore, there is no evidence of record that the Veteran has ever experienced bowel or bladder impairment secondary to his service-connected back disability.  As such, a separate evaluation for bowel or bladder impairment is not warranted for either of the periods on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, at Note (1).

The medical evidence of record demonstrates that the Veteran has degenerative disc disease of the lumbar spine.  Accordingly, the Board has considered evaluating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  Under the Formula for Rating IVDS, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, at Note (1).

The evidence of record does not show that the Veteran has ever experienced symptoms requiring bed rest prescribed by a physician at any point during the periods on appeal.  The June 2006 VA spine examination report stated that the Veteran had not had any incapacitating episodes in the previous year, while the January 2011 VA spine examination report stated that the Veteran had no incapacitation.  Furthermore, there is no medical evidence of record that any physician has prescribed bed rest, of any duration, for the Veteran's back symptoms at any point during the periods on appeal.  Accordingly, the medical evidence of record does not show that the Veteran has ever been prescribed bed rest by a physician for a period of at least one week in any one year period.  As such, ratings in excess of those already assigned are not warranted under the Formula for Rating IVDS, for either period on appeal.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS.

After a review of the evidence, there is no medical evidence of record that would warrant ratings in excess of those already assigned for the Veteran's back disability under any rating criteria at any time during the periods pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. at 509.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for recurrent low back strain inadequate.  The Veteran's recurrent low back strain was evaluated under 38 C.F.R. § 4.71, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, for the period prior to January 24, 2011, the Veteran's recurrent low back strain was manifested by pain and limitation of motion to, at most, 80 degrees of flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 20 degrees of left lateral rotation, and 20 degrees of right lateral rotation.  For the period on and after January 24, 2011, the Veteran's recurrent low back strain is manifested by pain and limitation of motion to, at most, 60 degrees of flexion, 20 degrees of extension, 25 degrees of left lateral flexion, 25 degrees of right lateral flexion, 25 degrees of left lateral rotation, and 25 degrees of right lateral rotation.  When comparing these disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities ratings currently assigned for his recurrent low back strain.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of back disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the currently assigned ratings for the Veteran's back disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71, Diagnostic Code 5237.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the evidence of record does not show findings that meet the criteria for evaluations in excess of those already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for service-connected recurrent low back strain, for the period prior to January 24, 2011, is denied.

An evaluation in excess of 20 percent for service-connected recurrent low back strain, for the period on and after January 24, 2011, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


